Citation Nr: 0910582	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals of prostate cancer, prior to 
November 15, 2005.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected residuals of prostate cancer, 
from November 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 
1967, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Philadelphia, Pennsylvania, which granted service 
connection for prostate cancer and assigned a noncompensable 
disability rating, effective as of March 5, 2004, the date of 
claim.  The Veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

During the pendency of this appeal, in December 2005, the RO 
awarded an increased disability rating of 10 percent, 
effective as of November 15, 2005.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than assigned; 
thus, the issue remains in appellate status.

In August 2006, the Veteran was scheduled to appear at a 
personal hearing before a Veterans Law Judge at the RO, 
however, he failed to appear as scheduled.

This matter was previously before the Board in March 2008, at 
which time it was remanded for additional development.  


FINDINGS OF FACT

1.  Prior to November 15, 2005, the Veteran's residuals of 
prostate cancer were not manifested by renal dysfunction; 
urine leakage requiring the wearing of absorbent materials 
requiring changing less than two times per day; urinary 
frequency with daytime interval between two and three hours 
or awakening two times per night; obstructed voiding; or 
urinary tract infection

2.  From November 15, 2005, the Veteran's residuals of 
prostate cancer have not been manifested by renal 
dysfunction; urine leakage requiring the wearing of absorbent 
materials requiring changing less than two times per day; 
urinary frequency with daytime interval between one and two 
hours or awakening three to four times per night; obstructed 
voiding; or urinary tract infection.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected residuals of prostate cancer, prior to 
November 15, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.115a, 
Diagnostic Code 7528 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of prostate cancer, from November 15, 
2005, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.115a, Diagnostic Code 7528 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with the 
initial evaluations assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

VA's duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant VA treatment 
records have been obtained.  The Veteran has also been 
afforded VA examinations.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary to comply with VA's duty to notify and 
assist.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of a Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the Veteran is service-connected for the 
residuals of prostate cancer. Pursuant to Diagnostic Code 
7528, a 100 percent disability rating is awarded for prostate 
cancer.  38 C.F.R. § 4.115(b) (2008).  However, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the disability rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrences or metastasis, any residuals are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7528 (Note 1) (2008).

Voiding dysfunctions are rated as urine leakage, frequency, 
or obstructed voiding.

The rating criteria for urine leakage are as follows:

A rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day.  A rating of 40 percent is assigned for 
leakage requiring the wearing of absorbent materials that 
must be changed two to four times per day.  A rating of 60 
percent is assigned for leakage requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.

The rating criteria for urinary frequency are as follows:

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  A rating of 20 percent is assigned for 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A rating of 
40 percent is assigned for daytime voiding interval less than 
one hour or awakening to void five or more times per night.

The rating criteria for obstructed voiding are as follows:

A noncompensable rating is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  A rating of 10 percent 
is assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) Post void residuals 
greater than 150 cc. (2) Uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec.). (3) Recurrent urinary 
tract infections secondary to obstruction. (4) Stricture 
disease requiring periodic dilation every two to three 
months.  A rating of 30 percent is assigned for urinary 
retention requiring intermittent or continuous 
catheterization.

The Veteran was diagnosed with prostate cancer in November 
2000.  He underwent brachytherapy in March 2001, and was 
subsequently treated external beam radiation.  The Veteran 
did not file a claim for service connection until March 2004, 
several years following the cessation of treatment for the 
prostate cancer.

A VA examination report dated in June 2004 shows that the 
Veteran reported having to void four times during the day and 
one time at night.  He would have an emergency, but was fully 
continent.  He did not use pads.  The assessment was prostate 
cancer with residuals as noted above.  Prostate-specific 
antigen was found to be 0.16 ng/mL, which was within the 0.00 
to 3.99 ng/mL normal limits.

In November 2005, the Veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  The 
Veteran indicated that he had not been aware of any active 
prostate cancer, and that his most recent prostate-specific 
antigen study had been extremely low.  He added that his work 
day would begin early in the morning and that he would void 
four to five times during the day, and about three more times 
after getting home from work.  He also described having some 
urinary leakage, but that he would not use any pads.

A VA examination report dated in October 2008 shows that the 
Veteran provided a history as set forth above.  He indicated 
that he would void three to four times during the day and one 
time at night.  He had minimal leakage, but required no pads.  
The diagnosis was prostate cancer without evidence of 
recurrence with residuals as noted.  The examiner added that 
there was no renal dysfunction.

Based on the competent medical evidence of record, along with 
the Veteran's testimony, it appears that the Veteran 
experiences voiding dysfunction as the predominant residual 
of his prostate cancer.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that an increased disability 
rating for the Veteran's residuals of prostate cancer has not 
been established. 

Prior to November 15, 2005

From the date of the Veteran's claim until the date of the 
Veteran's hearing before the decision review officer of the 
RO (November 15, 2005), the competent medical evidence of 
record had shown that the Veteran would void four times 
during the day and one time at night.  He was fully continent 
and did not use pads.  

As the evidence failed to show that the Veteran had any renal 
dysfunction; urine leakage requiring the wearing of absorbent 
materials requiring changing less than two times per day; 
urinary frequency with daytime interval between two and three 
hours or awakening two times per night; obstructed voiding; 
or urinary tract infection, an initial compensable disability 
rating prior to November 15, 2005, is not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence being against the Veteran's 
claim for an initial compensable rating for the residuals of 
prostate cancer, prior to November 15, 2005.  Thus, the 
benefit of the doubt doctrine is not applicable in this case, 
and the appeal must be denied.

From November 15, 2005

As noted above, during his November 2005 personal hearing, 
the Veteran reported having to void four to five times during 
the day, and about three more times after getting home from 
work.  He also described having some urinary leakage, but 
stated that he would not use any pads.

During his October 2008 VA examination,  he reported voiding 
three to four times during the day and one time at night.  He 
would experience minimal leakage, but required no pads.  The 
examiner also indicated that there was no renal dysfunction.

As the evidence does not show that the Veteran had any renal 
dysfunction; urine leakage requiring the wearing of absorbent 
materials requiring changing less than two times per day; 
urinary frequency with daytime interval between one and two 
hours or awakening three to four times per night; obstructed 
voiding; or urinary tract infection, a disability rating 
greater than 10 percent from November 15, 2005, is not 
warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence being against the Veteran's 
claim for a rating greater than 10 percent for the residuals 
of prostate cancer, from November 15, 2005.  Thus, the 
benefit of the doubt doctrine is not applicable in this case, 
and the appeal must be denied.

In reaching this decision, the potential application of 
various provisions of Title 38 
Code of Federal Regulations have been considered, whether or 
not they were raised by the Veteran.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In this case, the Board finds that 
there is no basis for further action on this question as 
there is no indication of an exceptional disability picture 
such that the schedular disability ratings for the service-
connected residuals of prostate cancer are inadequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
there has been no showing that the Veteran's service-
connected residuals of prostate cancer have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial compensable disability rating for service-
connected residuals of prostate cancer, prior to November 15, 
2005, is denied.

A disability rating greater than 10 percent for service-
connected residuals of prostate cancer, from November 15, 
2005, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


